 


109 HR 6080 IH: Resources Origin and Commodity Knowledge Act
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6080 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2006 
Mrs. Drake (for herself, Mr. Gibbons, Mr. English of Pennsylvania, Mr. Conaway, Mr. Boswell, Mr. Brown of South Carolina, Mr. Sherwood, Mrs. Cubin, Mr. Petri, and Mr. Simpson) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Mineral Commodity Information Administration in the Department of the Interior, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Resources Origin and Commodity Knowledge Act. 
2.Findings, purpose, and policy 
(a)FindingsThe Congress finds the following: 
(1)Mineral commodities are essential to the United States economy.  
(2)The United States is the world’s leading user of mineral commodities.  
(3)Mineral commodities processed domestically accounted for $478,000,000,000 in the United States economy in 2005. 
(4)The value of imports of raw and processed mineral commodities totaled $103,000,000,000 in 2005. 
(5)The Board of Governors of the Federal Reserve uses mineral commodity information data and reports to calculate the indexes of industrial production, capacity, and capacity utilization, which are among the most widely followed monthly indicators of the United States economy.  
(6)Manufacturers and consumers of mineral commodities in the United States depended on foreign countries for 100 percent of 16 mineral commodities and for more than 50 percent of 42 mineral commodities that are critical to the United States economy. 
(7)The Department of Defense requires mineral commodity information on strategic minerals to manage the National Defense Stockpile. 
(8)Mineral specialists assist the Department of State fulfill United States obligations under the Clean Diamond Trade Act (19 U.S.C. 3901 et seq.) and as a signatory to the Kimberly Process Certification Scheme, which is a multinational effort to stop the flow of conflict diamonds.  
(9)New and innovative uses of minerals are vital to maintaining the high quality of both the natural environment and human environment in the United States.  
(10)Knowledge and understanding of mineral mining and usage, both domestically and internationally, is important for maintaining the national security and economic security of the United States. 
(b)PurposesThe purpose of this Act is to create the Mineral Commodity Information Administration to ensure information vital to the United States economy, domestic security, and the high quality of life enjoyed by all residents of the United States continues to be provided to the many customers that rely upon the data. 
(c)PolicyThe Congress declares that— 
(1)it is in the national interest to maintain and disseminate information on domestically produced mineral commodities, regardless of ownership of the resources involved; and 
(2)it is in the national interest to maintain and disseminate information on international mineral commodities and resources, international mineral industry activities, and international mineral commodity markets.  
3.Establishment of mineral commodity information administration 
(a)EstablishmentThere is established the Mineral Commodity Information Administration, which shall be under the general direction and supervision of the Secretary of the Interior and shall not be affiliated with or be within any other agency or bureau of the Department of the Interior. 
(b)AdministratorThe management of the Administration shall be vested in an Administrator, who shall be appointed from by the President, by and with the advice and consent of the Senate, from among individuals who have outstanding qualifications with a broad background and substantial experience in the mineral industries and in the management of mineral resources.  
(c)Other officials and employees 
(1)In generalThere shall be in the Administration an Associate Administrator and 4 Assistant Administrators who shall perform, in accordance with applicable law, such functions as the Administrator shall assign to them in accordance with this Act. The functions the Administrator shall assign to the Assistant Administrators shall include the following functions: 
(A)Commodity information and analysis, including development and maintenance of— 
(i)historical and current mineral commodity information, including the degree of import dependence of the United States; 
(ii)international mineral commodity and resource information; 
(iii)domestic mineral commodity and resource information by State, county, and region;  
(iv)material flow and recycling analysis, showing disposition in the United States of mined materials into stocks in use, waste, and residuals; and 
(v)ongoing analysis of United States mineral commodity exports, and analysis of imports of mineral commodities and processed materials of mineral origin that are destined for consumption in the United States, categorized by the country of origin. 
(B)Mineral industry analysis, including the continuing assessment and analysis of events, trends, and issues affecting the minerals sector of the domestic economy, including exploration spending and activity, mineral production trends, mineral stocks and inventories, merger and acquisitions activity, and labor and workforce trends. 
(C)Data acquisition and analysis, including management of data collection, statistical analysis, analytical forecasting and modeling, and regular data quality assessments. 
(D)Information systems and services, including information technology management, publications and production dissemination, and library services. 
(E)External affairs, including congressional and legislative liaison, communications, and public affairs, and international and intergovernmental affairs. 
(F)Budget, financial, and human resource management, including budget and financial management, human capital management, employee training, professional development, procurement and contract management, and small business support. 
(2)Transfer of existing positionsWithin 30 days after the date of the enactment of this Act, the Secretary of the Interior shall transfer to the Administrator the following positions: 
(A)United states geological surveyFrom the United States Geological Survey, not less than 200 full-time equivalent positions, including all filled and unfilled commodity and country specialists within the United States Geological Survey Minerals Information Team immediately before the enactment of this Act. 
(B)Department of interior, generallyFrom the Department of the Interior generally not less that 100 full time equivalent positions of an administrative nature, including communications and public affairs specialists, congressional and legislative liaison specialists, human resources personnel, librarians, administrative assistants, information technology management specialists, publication service specialists, and budget analysts. 
(3)Subsequent appointmentsThe Administrator may appoint such employees as may be necessary to positions that are transferred under paragraph (2), but vacant on the date of the transfer of the positions. Such appointments shall be subject to the provisions of title 5, United States Code, governing appointments in the competitive service. Such positions shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.  
(d)Written and electronic materialsThe Secretary of the Interior shall transfer to the Administrator all existing written and electronic materials under the control of the Department pertaining to mineral commodities and mineral resources, including mineral commodity time series data, library materials, maps, unpublished data files, and existing mineral commodity reports prepared or held by the United States Geological Survey and its predecessor agency, the Bureau of Mines. 
4.Duties of the Administrator 
(a)Mineral commodity data and information programThe Administrator carrying out a central, comprehensive, and unified mineral commodity data and information program to collect, evaluate, assemble, analyze, and disseminate data and information regarding mineral resources and reserves, mineral commodity production, consumption, and technology, and related economic and statistical information, that is relevant to the adequacy of mineral resources to meet demands in the near term and longer term future for the Nation’s economic and social needs. 
(b)Mineral commodity data time series 
(1)In generalThe Administrator shall continue to maintain all existing mineral commodity data time series maintained by the Department of the Interior immediately before the enactment of this Act, and shall develop such new mineral commodity data time series as the Administrator finds useful and proper after consulting with other Federal and State agencies and the public. 
(2)Public commentThe Administrator shall— 
(A)provide for public review and comment regarding all mineral commodity data time series maintained by the Department of the Interior immediately before the enactment of this Act, by not later than 15 years after such date of enactment; and 
(B)seek public comments on a continuing basis on the adequacy and accuracy of any time series added after the date of the enactment of this Act, not later than 5 years after the inception of such new series.  
(c)Projections of usage patterns 
(1)In generalThe Administrator shall— 
(A)not later than 3 years after the date of the enactment of this Act, prepare and make available to the public an analysis of projected mineral commodity usage patterns by the United States at 10, 25, and 50 year intervals following such date of enactment; and 
(B)update such analysis and make it publicly available every 5 years thereafter. 
(2)ConsiderationsIn preparing such analyses, the Administrator shall take into consideration— 
(A)market trends; 
(B)geopolitical considerations; and 
(C)the reasonably foreseeable advances in basic industries, high technology, material sciences, and energy usage. 
(d)Annual reportThe Administrator shall annually publish and submit to the Congress a report on the state of the domestic mining, minerals, and mineral reclamation industries, including a statement of the trend in utilization and depletion of the domestic supplies of mineral commodities. 
(e)Mineral commodity reportsThe Administrator— 
(1)shall continue to prepare and distribute all series of mineral commodity reports prepared and published by the Bureau of Mines and the United States Geological Survey as of the date of the enactment of this Act, including— 
(A)all volumes of the Minerals Yearbook;  
(B)Mineral Commodity Summaries; 
(C)Mineral Industry Surveys; 
(D)Metal Industry Indicators; 
(E)Nonmetallic Mineral Product Industry Indexes; 
(F)material flow studies and recycling reports; and 
(G)Historical Statistics for Mineral and Material Commodities; 
(2)may develop, prepare, and publish additional reports related to mineral commodities as the Administrator considers appropriate. 
(f)Analysis with respect sustaining energy usage 
(1)In generalThe Administrator of the Mineral Commodity Information Administration shall, in 2007 and each year thereafter, following the issuance of the Annual Energy Outlook analysis prepared by the Administrator of the Energy Information Administration, prepare and publish an analysis of the foreign and domestic mineral commodities that will be required by the United States to sustain the energy supply, demand, and prices projected by such Annual Energy Outlook analysis. 
(2)Joint agreementThe Administrator of the Energy Information Agency and the Administrator of the Mineral Commodity Information Administration may, at their sole discretion, enter into a joint agreement for preparation of a unified analysis to meet the requirements of this paragraph.  
(g)Other Approval not requiredThe Administrator— 
(1)shall not be required to obtain the approval of any other officer or employee of the United States in connection with the collection or analysis of any information; and 
(2)shall not be required, prior to publication, to obtain the approval of any other officer or employee of the United States with respect to the substance of any analytical studies, statistical, or forecasting technical reports that the Administrator has prepared in accordance with law. 
5.Exceptions to information availability 
(a)In generalNotwithstanding section 552 of title 5, United States Code, and except as provided in subsection (b), data and information provided to the Administrator by persons or firms engaged in any phase of mineral or mineral-material production or large-scale consumption shall not be disclosed outside of the Administration in a nonaggregated form in such a manner as may disclose data and information supplied by an individual or other person, unless such person authorizes such disclosure after the person is provided notice and an opportunity to object.  
(b)Disclosure to Federal defense or homeland security agenciesThe Administrator may disclose nonaggregated data and information to any agency of the Department of Homeland Security or the Department of Defense, upon written request by the head of the agency for appropriate purposes.  
6.Advisory Committee 
(a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish an advisory committee to be known as the Mineral Commodity Advisory Committee. 
(b)FunctionsThe Advisory Committee— 
(1)shall respond to all questions referred to it by the Administrator regarding any matter related to the activities authorized by this Act;  
(2)shall undertake such studies and inquiries as are necessary to provide answers, advice, and recommendations on matters referred to it by the Administrator; and 
(3)in carrying out such studies, may seek information from individuals, business enterprises, colleges, universities, and any State or Federal agency. 
(c)Participation in reviews of materialsThe Administrator shall invite the Advisory Committee to participate in any public review of materials prepared pursuant to section 4. 
(d)Membership 
(1)In generalThe Advisory Committee— 
(A)shall consist of 15 individuals appointed in accordance with paragraph (2); and 
(B)shall include— 
(i)one representative from each of a mineral exploration company, a metallic mineral producer, an industrial mineral producer, and an aggregate producer; 
(ii)one representative from each of the State geologists, mining labor organizations, and the mining finance industry; 
(iii)two representatives from small businesses; 
(iv)three representatives from manufacturing industries; and 
(v)three purchasing professionals. 
(2)AppointmentThe Administrator shall appoint the members of the Advisory Committee from among individuals who— 
(A)are not officers or employees of the Federal Government; and 
(B)are United States citizens. 
(3)TermEach member of the Advisory Committee shall be appointed to serve a term of 4 years.  
(e)Organization and meetingsThe Advisory Committee— 
(1)shall select a Chairman and Vice-Chairman from among its members; 
(2)shall organize itself into such subcommittees as the members determine to be necessary; and 
(3)shall meet not less than 2 times each year. 
(f)Compensation and expensesSubject to the availability of appropriations, each member of the Advisory Committee— 
(1)shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Advisory Committee; and 
(2)shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member’s home or regular place of business in the performance of services for the Committee. 
(g)Support and records maintenanceThe Administrator— 
(1)shall provide administrative and technical support for the Advisory Committee; and 
(2)shall maintain the records of the Advisory Committee. 
(h)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Committee only to the extent that the provisions of such Act do not conflict with the requirements of this section. 
7.DefinitionsIn this Act: 
(1)AdministrationThe term Administration means the Mineral Commodity Information Administration established by this Act. 
(2)AdministratorThe term Administrator means the Administrator of the Administration. 
(3)Advisory CommitteeThe term Advisory Committee means the Mineral Commodity Advisory Committee established by this Act.  
8.Authorization of appropriations There is authorized to be appropriated to the Administrator to carry out this Act $30,000,000 for each of the fiscal years through 2007 through 2017.  
 
